Citation Nr: 1743489	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity prior to September 16, 2014, on appeal from an initial grant of service connection. 

2.  Entitlement to a disability evaluation in excess of 40 percent for radiculopathy of the left lower extremity after September 15, 2014, on appeal from an initial grant of service connection. 

3.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the right lower extremity prior to September 16, 2014, on appeal from an initial grant of service connection. 

4.  Entitlement to a disability evaluation in excess of 40 percent for radiculopathy of the right lower extremity after to September 15, 2014, on appeal from an initial grant of service connection. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1954 to October 1980.

These matters came to the Board of Veterans' Appeals (Board) from a rating decision issued in April 2010 by a Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  Jurisdiction was subsequently moved to the RO located in Providence, Rhode Island.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACTS

1.  For the period prior to September 16, 2014, radiculopathy of the left and right lower extremities affecting the sciatic nerve is manifested by moderate incomplete paralysis.

2.  For the period after September 15, 2016, radiculopathy of the left and right lower extremity affecting the sciatic nerve is manifested by moderately severe incomplete paralysis. 


CONCLUSIONS OF LAW

1.  For the period prior to September 16, 2014, the criteria for a disability rating in excess of 20 percent for radiculopathy, left and right lower extremities, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

2.  For the period from September 16, 2014, the criteria for a disability rating in excess of 40 percent for radiculopathy, left and right lower extremities, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  With respect to VA's duty to notify, because the matter at issue in this case concerns the effective date assigned following an award of a dependency allowance, a section 5103(a) notice is not necessary.  Cf. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated); see also Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as effective date). 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).??

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A 20 percent rating is in effect for radiculopathy of the right and left lower extremities, effective April 15, 2010, to September 15, 2014, and a 40 percent rating is in effect for radiculopathy of the right and left lower extremities from September 16, 2014.  The Veteran's radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  A 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a .

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 20 percent for radiculopathy of the left and left lower extremities affecting the sciatic nerve for the period prior to September 16, 2014 or a rating in excess of 40 percent for radiculopathy of the left and right lower extremities for the period from September 16, 2014. 

The record reflects that when the appellant was initially examined in May 2010, the veteran complained of pain and tingling in the lower extremities.  He did not have any gross sensory deficits to light touch to the lower extremities bilaterally.  The examiner characterized the radiculopathy as mild.  Additional medical evidence of record indicates that there were complaints of mild intermittent pain, mild paresthesias and/or dysesthesias, and mild to moderate numbness affecting the extremities. 

The record further shows that the appellant underwent a VA neurology examination in September 2014.  Another VA examination was accomplished in October 2016.  These examination reports reflect that the Veteran's radicular symptoms affecting the sciatic nerve of both lower extremities were deemed to be moderately severe.  However, the evidence of record does not reflect severe incomplete paralysis with marked muscular atrophy.  

Private clinical records generated during the pertinent time period do not support an increased rating at any time.  They document, for the most part, complaints of radicular pain without evidence of  

In October 2009, the Veteran informed a private clinician that he had increasing right lower extremity pain.  It was sensitive to touch.  The pain was described as sharp, stabbing, throbbing and aching.  It was worse at night.  Physical examination revealed no left lower extremity numbness, weakness, radiating pain or bowel or bladder impairment.  Range of motion was full in the lower extremities.  Sensation was intact to pinprick and light touch in the lower extremities.  Strength was 5/5 and deep tendon responses were 2+ and symmetric in the lower extremities.  The impression was right lower extremity pain likely emanating from radiculitis secondary to spondylosis.  

In January 2010, the Veteran reported problems with his right leg which had  been present for years.  Eventually the symptoms developed in both legs.  The Veteran described a burning aching sensation in the front of the thigh and down the shins.  It was worse with prolonged sitting and he could not stand or walk for long periods of time.  Physical examination revealed subjective hypoesthesias in the L5 Dermatomes.  The impression was bilateral lumbar radiculopathy.  

In May 2010 the Veteran informed a private clinician that he still had pain in both legs, worse on the right.  Significant standing or walking with cause the pain.  Sitting down provides relief.  

In August 2010, the Veteran complained of a deep, aching, burning type pain that radiated down his hips into his legs.  Sitting down or leaning on something produced relief.  

In September 2013, the Veteran complained of pain in his lower back below the belt line which goes into his legs, worse on the right.  

In January 2014, the Veteran reported continued pain in the lower back and legs.  There was more pain at night.  Physical examination revealed no evidence of sensory loss in the affected area.  

In February 2014, the Veteran reported pain in the lower back radiating into the right leg and sometimes the left leg.  

In May 2014, the Veteran reported right leg pain much worse than the left.  There was an increase in pain as time progressed.  

In August 2014, the Veteran reported that he experienced right leg pain and that sometimes his legs would give out.  A nerve study was referenced as showing degenerating myelin neuropathy.  The examiner noted the Veteran had persistent radicular symptoms in the right leg.  

In March 2015, the Veteran informed a private clinician that he had difficulty walking due to pain and weakness in his legs.  The clinician wrote that he was concerned that the weakness in the Veteran's extremities may be stemming from cervical spine stenosis.  

Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve is mostly sensory.  While he clearly experiences pain and, at times, paresthesias/dysesthesias and numbness ranging from moderate to moderately severe in nature, there have been no objective findings of muscle dystrophy or trophic changes.  There also has not been any showing of marked muscular atrophy.  Based on the complaints and objective findings, the Veteran's radiculopathy affecting the sciatic nerve, left and right lower extremities, is mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent for the period prior to September 16,2014, and a disability rating in excess of 40 percent from September 16, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.


ORDER

1.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity prior to September 16, 2014, on appeal from an initial grant of service connection, is denied. 

2.  Entitlement to a disability evaluation in excess of 40 percent for radiculopathy of the left lower extremity after September 15, 2014, on appeal from an initial grant of service connection, is denied. 

3.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the right lower extremity prior to September 16, 2014, on appeal from an initial grant of service connection, is denied. 

4.  Entitlement to a disability evaluation in excess of 40 percent for radiculopathy of the right lower extremity after to September 15, 2014, on appeal from an initial grant of service connection, is denied.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


